In an action to recover on a business line of credit agreement, promissory notes, and a personal guaranty, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Scheinkman, J.), dated June 12, 2012, as granted that branch of the plaintiffs motion which was for summary judgment on the complaint and, thereupon, directed the entry of a judgment in favor of the plaintiff and against them, jointly and severally, in the principal sum of $542,573.31.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff made a prima facie showing of entitlement to judgment as a matter of law on the complaint by submitting evidence of the existence of certain promissory notes, the personal guaranty, which was absolute and unconditional, and the defendants’ failure to make payment in accordance with the terms *913of those instruments (see Griffon V, LLC v 11 E. 36th, LLC, 90 AD3d 705, 706-707 [2011]). Since the attorney affirmation submitted by the defendants in opposition to the motion failed to raise a triable issue of fact, the Supreme Court properly granted that branch of the plaintiffs motion which was for summary judgment on the complaint (see Cutter Bayview Cleaners, Inc. v Spotless Shirts, Inc., 57 AD3d 708, 710 [2008]; see also Warrington v Ryder Truck Rental, Inc., 35 AD3d 455, 456 [2006]). Mastro, J.P, Dickerson, Lott and Hinds-Radix, JJ., concur.